                                          Case 3:19-cr-00400-MMC Document 47 Filed 04/17/20 Page 1 of 1




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                    Case No. 19-cr-00400-MMC-2
                                                      Plaintiff,
                                  8
                                                                                      ORDER VACATING SENTENCING
                                                v.                                    HEARING
                                  9

                                  10     EUGENE MURRAY,
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         The Court is in receipt of the government's Sentencing Memorandum, filed April

                                  14   15, 2020, in which the government recommends a prison term equal to the time

                                  15   defendant spent in custody prior to his pretrial release. Given the outstanding bench

                                  16   warrant, however, the Court declines to impose the recommended sentence at this time

                                  17   and finds it preferable to defer sentencing until the bench warrant has been served or is

                                  18   otherwise discharged.

                                  19         Accordingly, the sentencing hearing presently scheduled for April 22, 2020, is

                                  20   hereby VACATED.

                                  21         IT IS SO ORDERED.

                                  22

                                  23   Dated: April 17, 2020
                                                                                              MAXINE M. CHESNEY
                                  24                                                          United States District Judge
                                  25

                                  26
                                  27

                                  28
